SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

978
CAF 10-01521
PRESENT: SMITH, J.P., CENTRA, CARNI, GREEN, AND MARTOCHE, JJ.


IN THE MATTER OF ANGEL L.H.
------------------------------------------------
CHAUTAUQUA COUNTY DEPARTMENT OF SOCIAL SERVICES,                   ORDER
PETITIONER-RESPONDENT;

MELISSA H., RESPONDENT,
AND MATTHEW H., RESPONDENT-APPELLANT.


MICHAEL J. SULLIVAN, FREDONIA, FOR RESPONDENT-APPELLANT.

JANE E. LOVE, MAYVILLE, FOR PETITIONER-RESPONDENT.

NANCY A. DIETZEN, ATTORNEY FOR THE CHILD, FREDONIA, FOR ANGEL L.H.


     Appeal from an order of the Family Court, Chautauqua County
(Judith S. Claire, J.), entered June 18, 2010 in a proceeding pursuant
to Family Court Act article 10. The order, among other things,
adjudged that respondent Matthew H. had neglected his daughter.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs (see Matter of Angel L.H., 85 AD3d
1637).




Entered:    September 30, 2011                     Patricia L. Morgan
                                                   Clerk of the Court